DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement filed 09/13/2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. DE 10201520360, DE102009016624, EP2819265, DE102011008674, JP0919074, JP2012110084, and JP2010124652.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show descriptive labels for Figures 1-3. Applicant should provide short descriptive labels for blank boxes. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The replacement sheet(s) 
Claim Rejections - 35 USC § 112
Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites  in line 8 “first family of efficiency characteristics of the electrical energy”. It is unclear what the “first family of efficiency characteristics” represent. The specification doesn’t disclose or explain what the “the first family of efficiency characteristics of the electrical energy” associated with or representing.  Thus, the metes and bounds of the claim are unclear. It is also unclear how this translated into the control of the charger. Further, it is not clear how “ the  second family of efficiency characteristics of the charging device” is used to determine charging duration, the specification does not describe what such characteristics are and how this “characteristic’ related with the rechargeable vehicle battery or the charging device.   Appropriate correction is required. 
Claim 1 recites in lines 10-11 “a second family of efficiency characteristics of the charging device”.  It is unclear what the “second family of efficiency characteristics” represent or refer to. Thus, the metes and bounds of the claim are unclear. It is also unclear how this 
Claim 1 also recites line 22-24 “in an eighth method step (H), the charging device (10) outputs the first charging duration (50) and/or the second charging duration (51) and/or the third charging duration (52) and/or the fourth charging duration (53) on the interface (12)”.  The underlined limitation render the claim limitation unclear. It is unclear how different charging duration are outputted at the same time or together. It appears the usage of the word “and” render the limitation unclear. The first charging duration and the second charging duration do not appear or being the output of the interface at the same time. Thus, appropriate correction is required. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
       Duan et al. (US 2015/0360578) discloses a vehicle battery degradation system and charging of the vehicle battery, the SOC is determined and Charging time is set to charge the battery from SOC2 level to the Full level [see figures 11-12 and also ¶0058-0063].
      Jang et al. (US 2018/0054068) discloses in figure 2, charging energy storage element from V1 to V3 with different charging time. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430.  The examiner can normally be reached on M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL BERHANU/Primary Examiner, Art Unit 2859